Appeal from a judgment, entered September 18, 1978, upon a decision of the Court of Claims, which dismissed the claim after trial of the issue of liability only. Claimant Jeffrey Koenigsmark allegedly attempted suicide by jumping in front of a moving vehicle after an escape from Elmira Psychiatric Center on April 16, 1975. Claimant instituted this action alleging that respondent’s negligence and malpractice in his care, treatment and supervision while he was a voluntary inpatient at the named facility, was the proximate cause of his injuries. The decision of the Judge of the Court of Claims sets forth accurately and in detail the basic facts of the case as well as a discussion of the legal principles involved. The decision of the court should be affirmed. It is significant to note that on the date of the accident claimant was a voluntary patient at the institution (Mental Hygiene Law, § 9.13) and if unlawfully detained, would be entitled to the relief provided by sé'ction 33.15 of the same law. It should also be noted that the accident did not happen on the property of the institution, but claimant left the premises and shortly thereafter apparently jumped in front of a moving automobile. At the argument, great reliance was placed by claimant on the *708case of Cohen v State of New York (51 AD2d 494, affd 41 NY2d 1086). There are numerous distinctions between the actions, perhaps the most important being that in Cohen, the court found in favor of claimant. Also in that case, there was a finding that the psychiatrist in charge of the claimant was not properly qualified. This situation, however, does not exist in the present case. In the Court of Appeals, the claimant in Cohen was an appellant and only argued on the issue of the reduction of the verdict by this court, and the Court of Appeals in its memorandum decision made it very evident that it was only deciding that issue. The Cohen case is, therefore, not controlling in the present circumstances. The record demonstrates that claimant’s mental condition might be described as “up” and “down”. He might, in the strict sense of the word, be entirely rational and within a short period of time, because of some emotional or other condition, become irrational. It is apparent that in conformity with the existing method of treatment of such patients at the time, the hospital took all reasonable precautions and this is amply demonstrated by the record as a whole. (See Hirsh v State of New York, 8 NY2d 125, 127; Taig v State of New York, 19 AD2d 182, 183; Seavy v State of New York, 21 AD2d 445, 451, affd 17 NY2d 675.) The other alleged errors have been considered and found to be not so egregious as to require a new trial. The judgment of the Court of Claims should be affirmed. Judgment affirmed, without costs. Casey, Yesawich, Jr., and Herlihy, JJ., concur.